Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered February 14, 2003, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 3x/2 to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility. The element of entry into premises with intent to commit a crime therein was established by credible evidence warranting the conclusion that defendant ransacked the store in question (see People v Wilson, 203 AD2d 211 [1994], lv denied 84 NY2d 835 [1994]).
The court adequately instructed the jury on the requirement of entry with intent to commit a crime (see People v Gaines, 74 NY2d 358, 362 [1989]).
We perceive no basis for reducing the sentence. Concur— Andrias, J.P., Saxe, Ellerin, Sweeny and Catterson, JJ.